Case 8:19-cv-01298-JLS-KES Document 149 Filed 08/12/20 Page 1 of 2 Page ID #:5544



  1   Michael L. Mallow (SBN 188745)
      mmallow@shb.com
  2   Darlene M. Cho (SBN 251167)
      dcho@shb.com
  3   SHOOK, HARDY & BACON L.L.P.
      2049 Century Park East, Suite 3000
  4   Los Angeles, CA 90067
      Telephone: (424) 285-8330
  5   Facsimile: (424) 204-9093
  6   Attorneys for Defendant
      Mazda Motor Corporation
  7
  8
  9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12    TERRY SONNEVELDT, et al.,                    Case No. 8:19-cv-01298-JLS-KES
                                                   Assigned to Hon. Josephine L. Staton
13                Plaintiffs,
                                                   MAZDA MOTOR CORPORATION’S
14         vs.                                     NOTICE OF WITHDRAWAL OF ITS
                                                   MOTION TO DISMISS PURSUANT
15    MAZDA MOTOR OF AMERICA, INC.                 TO FED. R. CIV. P. 12(b)(2) [Doc. 57]
      D/B/A MAZDA NORTH AMERICAN
16    OPERATIONS and MAZDA MOTOR
      CORPORATION,
17
                  Defendants.                      Complaint Filed: June 28, 2019
18
19
20
21
22
23
24
25
26
27
28


         NOTICE OF WITHDRAWAL OF MC’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(2)
Case 8:19-cv-01298-JLS-KES Document 149 Filed 08/12/20 Page 2 of 2 Page ID #:5545




  1         TO THE HONORABLE COURT AND ALL PARTIES AND COUNSEL
  2   HEREIN:
  3         PLEASE TAKE NOTICE THAT Mazda Motor Corporation (“MC”) hereby
  4 withdraws its Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) filed in this
  5 action on Dec. 9, 2019 (Doc. 57) and agrees to submit to the personal jurisdiction of
  6 this Court for the purposes of this lawsuit only.
  7
      Dated: August 12, 2020                      Respectfully submitted,
  8
                                                  SHOOK, HARDY & BACON L.L.P.
  9
10                                                By: /s/ Michael L. Mallow
11                                                       Michael L. Mallow
12                                                       Attorneys for Defendant
                                                         Mazda Motor Corporation
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
         NOTICE OF WITHDRAWAL OF MC’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(2)
